      Case 1:03-md-01570-GBD-SN Document 4213 Filed 10/12/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       10/12/2018


In re:


         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001

                                                                       03-MDL-1570 (GBD)(SN)
-----------------------------------------------------------------X
                                                                                 ORDER
SARAH NETBURN, United States Magistrate Judge:

         For the reasons stated on the record during the October 12, 2018 conference, the Court

issues the following directives.

         The Plaintiffs’ Executive Committees (PECs) and the government shall jointly file a

proposed protective order by November 2, 2018. If the parties disagree about the terms of the

proposed order, they should each file a proposed protective order, along with a short letter brief

explaining their position. In addition, the parties shall file a joint status letter by November 20,

2018. The letter should update the Court regarding the status of the government’s

declassification and privilege review.

         Further, the PECs and the Kingdom of Saudi Arabia are directed to meet and confer

regarding the PECs’ requests for additional document production. The PECs shall file a letter

brief, no longer than five pages, by October 26, 2018, to address any disputes regarding these

requests. The Kingdom of Saudi Arabia shall file its opposition papers, not to exceed five pages,

by November 2, 2018. The PECs may file a reply, no longer than three pages, by November 7,

2018.
     Case 1:03-md-01570-GBD-SN Document 4213 Filed 10/12/18 Page 2 of 2



       In addition, the PECs may file any motion to compel by November 30, 2018. The

Kingdom of Saudi Arabia may file a response by December 21, 2018. The PECs may file a reply

by January 4, 2019.



SO ORDERED.



DATED:        October 12, 2018
              New York, New York




                                             2
